Citation Nr: 1451962	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-02 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower back disorder.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an upper back disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disorder.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder.

5. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder.

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disorder.

7. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

8. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury.

9. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder.

10. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant had service from December 2, 1974 to January 28, 1975 and from April 29, 1975 to June 16, 1975. 

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision issued by the RO.

The Veteran testified before a decision review officer (DRO) in November 2010. A transcript of the hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether there was clear and unmistakable error (CUE) in prior rating decisions (beginning in March 2007) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower back disorder.

2. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for an upper back disorder.

3. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disorder.

4. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder.

5. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder.

6. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disorder.

7. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

8. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury.

9. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder.

10. In March 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to a TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower back disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for an upper back disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

4. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

5. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

6. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

7. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

8. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

9. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

10. The criteria for withdrawal of the appeal of the claim for entitlement to entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Most recently, in March 2014, the Veteran withdrew these claims from appellate consideration (stating "I have never filed for a BVA Appeal."). Hence, there remain no allegations of an error of fact or law referable to these claims at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 

To that end, the Board notes that the Veteran's contention has consistently been that there was clear and unmistakable error (CUE) in prior rating decisions (beginning in March 2007 (and thereafter)).  While that rating action is final, it is unclear that subsequent ratings are final, but the claim must be addressed in some fashion.  Appellant should be provided with appropriate guidance as to the specific pleadings he must make to claim clear and unmistakable error in a rating decision.  The Board reiterates that issue is not before the Board on appeal at this time and it is referred back to the RO for the appropriate action.


ORDER

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower back disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for an upper back disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury is dismissed.  

The appeal regarding the claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder is dismissed.  

The appeal regarding the claim for entitlement to entitlement to a TDIU is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


